Deny and Opinion Filed this 13th day of June, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00712-CV

   IN RE NOLEN HOMES & INTERIORS, LLC, AMY NOLEN AND CLINT NOLEN,
                              Relators

                  Original Proceeding from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-03259-D

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice Brown
       Relators filed this petition for writ of mandamus requesting that the trial court be ordered

to stay the proceedings in the case, vacate its order denying relators’ plea in abatement and grant

relators’ plea in abatement. The facts and issues are well known to the parties so we do not

recount them here. Based on the record before us, we conclude relators have not shown they are

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833,

839–40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relators’ petition for writ of

mandamus.




140712F.P05
                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE